t c memo united_states tax_court jean a stanko petitioner v commissioner of internal revenue respondent docket no filed date robert b creager and john stevens berry for petitioner william r davis for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner is liable as a successor transferee for the income_tax and additions to tax owed by stanko packing co inc stanko packing as follows an income_tax deficiency in the amount of dollar_figure and additions to tax for failure_to_file under sec_6651 in the amount of dollar_figure for negligence under sec_6653 and in the amounts of dollar_figure and percent of the interest due on dollar_figure and for failure to pay corporate estimated income_tax under sec_6655 in the amount of dollar_figure after concessions the issues for decision are whether petitioner is barred by res_judicata from contesting that stanko packing's liability for income_tax and additions to tax for are other than as decided in stanko v commissioner tcmemo_1993_513 affd without published opinion 42_f3d_1402 9th cir and that her former husband rudy stanko stanko is liable as a transferee of stanko packing for its income_tax and additions to tax for we hold that she is whether and if so the extent to which petitioner is liable under nebraska law for the income_tax and additions to tax of stanko packing co as a successor transferee of its assets we hold that she is liable for the amount of income_tax and additions to tax of stanko packing stipulated by the parties whether the value of the packerland note when stanko transferred it to petitioner was dollar_figure as respondent contends dollar_figure as petitioner contends or some other amount we hold that the value was dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in scottsbluff nebraska when she filed the petition scottsbluff is in scotts bluff county petitioner has a bachelor of science degree from oregon state university she worked in denver as a medical_research chemist for years before she married stanko in petitioner and stanko were married and petitioner moved to gordon nebraska petitioner quit working outside the home she and stanko had four children b rudy stanko and stanko packing co stanko’s businesses stanko was the president and sole shareholder of stanko packing an accrual basis meat packing corporation doing business in gering nebraska stanko's cousin henry stanko had been a coowner of stanko packing until stanko bought his stock sometime after date r g stanko express a subsidiary of stanko packing was a trucking company the school of gymnastics inc was also a subsidiary of stanko packing stanko owned a meat packing plant in denver colorado called cattle king packing co henry stanko worked at cattle king until stanko closed it in stanko also owned stock in butch’s cattle co and jackson feeders sugar valley export co inc sugar valley was a wholly owned export subsidiary of stanko packing incorporated in before_1984 sugar valley elected to be taxed as a domestic_international_sales_corporation disc stanko packing's basis in its sugar valley stock was dollar_figure on the date when stanko packing is deemed to have received a distribution from sugar valley of its previously untaxed accumulated income stanko's indictment for violation of federal meat inspection act in date stanko was indicted on counts of violating the federal meat inspection act ch 56_stat_351 current version pincite u s c sec_661 concepcion giove suit against stanko et al on date concepcion giove giove filed an action against stanko and henry stanko cattle king packing co and others in the u s district_court for the district of colorado she alleged that the defendants had violated her rights under title vii of the civil rights act of as amended publaw_88_352 78_stat_241 now pincite u s c sec 2000e-2 giove v cattle king inc civil no 84-c-1096 the sale of stanko packing assets to packerland and the packerland note on date stanko packing adopted a plan of complete_liquidation on date packerland packing co inc packerland of green bay wisconsin agreed to buy most of the assets of stanko packing for dollar_figure packerland gave stanko packing a dollar_figure million promissory note dated date the packerland note the note required packerland to pay to stanko packing dollar_figure million plus interest pincite percent per annum as follows dollar_figure of interest on date and thereafter principal and interest in equal monthly installments of dollar_figure the unpaid principal and interest were due on date the note was secured_by a deed_of_trust and by the land improvements and personal_property which packerland bought from stanko packing stanko packing filed a statement of intent to dissolve with the state of nebraska on date stanko's criminal convictions on date stanko was convicted on seven of the counts of violating the federal meat inspection act for which he had been indicted in april united_states v cattle king packing co no 84-cr-094 d colo on date stanko was sentenced to years in prison and fined dollar_figure for these violations the u s court_of_appeals for the tenth circuit affirmed stanko's conviction 793_f2d_232 10th cir petitioner’s involvement with stanko packing by date petitioner knew that stanko packing had sold most but not all of its assets to packerland from date to date petitioner was more involved in stanko packing's daily operations than she had been previously she controlled stanko packing’s checkbook and paid stanko packing's expenses she also reviewed its bank statements and sometimes talked to stanko about whether to pay stanko packing's expenses she had detailed knowledge about the operations of r g stanko express during this time she communicated with accountants at fred lockwood co about stanko packing fred lockwood was stanko packing's accountant until the summer of petitioner knew that stanko packing's records had been seized presumably by law enforcement officials in late or in date petitioner had stanko packing pay her dollar_figure for her work on its behalf c transfers of stanko packing assets to stanko and petitioner in stanko packing's transfer of assets to stanko in on date stanko packing transferred the packerland note cash and other_property to stanko which made stanko packing insolvent petitioner knew that stanko packing transferred the note to stanko stanko's transfers to petitioner in stanko transferred the following property to petitioner on date a shares of sugar valley stock b big_number shares of butch's cattle co stock c shares of jackson feeders stock and d shares of stock in the school of gymnastics on that date he also transferred to petitioner his interest in a his and petitioner's home pincite skyline drive scottsbluff b lot block sunrise hills addition scottsbluff and c lot sec_1 and block ditch north addition scottsbluff petitioner owned an interest in lot block sunrise hills addition and in lot sec_1 and block ditch north addition before date stanko's interest in their home pincite skyline drive was worth from dollar_figure to dollar_figure his interest in lot block sunrise hills addition was worth about dollar_figure and his interest in lot sec_1 and block ditch north addition was worth about dollar_figure when stanko transferred them to petitioner on date stanko transferred the packerland note to petitioner the transfer occurred in nebraska petitioner knew about the transfer within several days of date petitioner did not pay stanko packing or stanko for the note petitioner paid the tax on the income from the packerland note stanko owed no debts to petitioner when he transferred the note to her petitioner was married to stanko at that time d final activities of stanko packing income from sugar valley export co sugar valley filed its tax returns as a disc forms disc for its taxable years ending date and sugar valley reported export receipts of dollar_figure for its taxable_year ending date petitioner signed sugar valley's return for its taxable_year ending date as its secretary carol lockwood an accountant with fred a lockwood co prepared the disc return for sugar valley's tax_year ending date carol lockwood was one of the accountants who handled the stanko packing account for its taxable_year ending date stanko packing recognized taxable_income in the following amounts from sugar valley gross receipt sec_1 dollar_figure deemed distribution2 big_number accumulated disc income3 big_number 1stanko packing received percent or dollar_figure of sugar valley's export receipts for products that it sold to sugar valley from date to date 2stanko packing is deemed to have received a distribution of dollar_figure taxable as a dividend from sugar valley on date sec_995 3stanko packing is deemed to have received a distribution of dollar_figure of previously untaxed accumulated income from sugar valley on date sec_995 sec_1_995-4 income_tax regs other income and deductions for tax_year stanko packing received other income of dollar_figure in its taxable_year in stanko packing was entitled to deduct dollar_figure for trade_or_business_expenses dollar_figure for property taxes dollar_figure for interest dollar_figure for a worthless_debt and dollar_figure for a charitable_contribution stanko packing overpaid its income_tax for the taxable_year ending date by dollar_figure which it applied as a credit toward its income_tax_liability for the following year dissolution of stanko packing stanko packing sold its remaining assets in the fall of those assets were not valuable on date stanko packing filed form_1120 u s_corporation income_tax return for the week-annual period ending date stanko packing did not file an income_tax return for its last taxable_year which ended on date on date stanko packing filed articles of dissolution with the state of nebraska dissolving stanko packing on that date stanko packing's income taxes for its tax_year ending date have not been paid payments on the packerland note petitioner rejected an offer not otherwise identified in the record to buy the packerland note for dollar_figure million in the first year she held it she rejected an offer in from packerland to discount the note by dollar_figure because she thought it was worth more than that packerland paid all principal and interest on the note totaling dollar_figure by date stanko farm and ranch in early petitioner began to operate her own farm business stanko farm and ranch she opened a checking account for it in late and early petitioner transferred dollar_figure from stanko packing to the stanko farm and ranch account e henry stanko suit in date henry stanko sued stanko for dollar_figure for breach of contract he alleged that stanko had not fully paid the price which he had agreed to pay for henry's interest in stanko packing on date henry stanko obtained a dollar_figure breach of contract judgment against stanko henry stanko then brought an action in which he alleged that stanko made fraudulent_conveyances to petitioner a default judgment was entered and later satisfied for dollar_figure f petitioner's divorce from stanko on date stanko filed for a divorce from petitioner in the district_court of scotts bluff county that court issued a divorce decree on date which became final on date g stanko's insolvency claim on date stanko was cited for a traffic violation in scotts bluff county nebraska v stanko no t51581 scotts bluff county court in that case stanko filed and signed under penalty of perjury an affidavit in support of motion to proceed in forma pauperis stanko's affidavit states that he was insolvent when he filed his motion on date and that he had incurred a large amount of debts in the months before that date the scotts bluff county court denied stanko's motion to proceed in forma pauperis h transfers to petitioner in on date stanko transferred his interest in lot sec_1 and block ditch north addition scottsbluff to petitioner on date petitioner as sole shareholder of butch's cattle co deeded to herself lots and block l g gill subdivision jackson wyoming the total value of these three lots was about dollar_figure on date on date petitioner as sole shareholder of the school of gymnastics deeded to herself lots and of block city addition scottsbluff the total value of these lots was about dollar_figure at that time i trusts created by stanko and or petitioner on date petitioner created the western enterprises trust western petitioner bought property from the henry jerger estate and transferred it to western in the fall of petitioner and or stanko created the sheridan enterprises trust red barn trust and river enterprises trust the trusts in october and date petitioner was a trustee of each of the trusts petitioner transferred her interest in two or three properties to stanko by quitclaim_deed he then transferred that property to the trusts when petitioner and stanko created the trusts she knew that stanko packing had a tax_liability for its last year that giove had sued stanko and that henry stanko had sued stanko for breach of contract j disposition of the giove case sec_1 default judgment in giove v cattle king inc on date giove obtained a default judgment against stanko in giove v cattle king inc civil no 84-c-1096 in the amount of dollar_figure transfers to petitioner voided as fraudulent_conveyances in giove v stanko petitioner was a defendant in giove v stanko no cv89-l- d neb the giove case respondent was not a party to the giove case in the giove case giove asked that certain conveyances of stanko's property to the other defendants in the case including petitioner be set_aside as fraudulent under the uniform fraudulent conveyance act neb rev stat secs giove brought the suit in the u s district_court for the district of nebraska based on diversity of citizenship under u s c sec_1332 that court filed its memorandum of decision on date in it the district_court found that petitioner and stanko intended to defraud stanko's creditors giove v stanko supra slip op pincite and that stanko was insolvent and had been since date id pincite the district_court held that stanko's transfers of property to petitioner on and after date were fraudulent as to then-existing and future creditors and voided the transfers id pincite on date the court entered its judgment voiding the following transfers among others as fraudulent_conveyances to petitioner a the date conveyance of stanko's interest in lot sec_1 and block ditch north addition scottsbluff b the date conveyance by butch's cattle co of lots and block of the l g gill subdivision in jackson wyoming and c the date conveyance by the school of gymnastics inc of lots and block city addition scotts bluff county petitioner appealed the giove case in 977_f2d_413 8th cir the u s court_of_appeals for the eighth circuit affirmed the judgment of the u s district_court for the district of nebraska the judgment in giove v stanko supra is final k notice of transferee_liability respondent issued a notice of transferee_liability to petitioner on date stanko packing had been dissolved and no longer existed at that time l stanko's tax_court case stanko filed a petition in this court on date stanko v commissioner docket no in the petition stanko disputed the commissioner's determination that he was liable as a transferee of the assets of stanko packing for the corporation's income_tax_liability for the taxable_year that ended on date and that there were deficiencies in his income_tax for and stanko did not appear when his case was called from the calendar for this court's denver colorado trial session on date the commissioner moved to dismiss for lack of prosecution we granted the motion stanko v commissioner tcmemo_1993_513 we held that stanko was liable as the transferee of assets of stanko packing for a deficiency of dollar_figure and for additions to tax under sec_6651 sec_6653 and and we also held that stanko was liable for deficiencies of dollar_figure for and dollar_figure for and for additions to tax under sec_6651 sec_6653 and and on date we entered a decision in that case stanko appealed to the u s court_of_appeals for the ninth circuit on date that court affirmed our decision stanko v commissioner 42_f3d_1402 9th cir our decision in that case is final on date the commissioner assessed income_tax_liability against stanko as a transferee of stanko packing for its tax_year ending date no payments have been made towards stanko's transferee_liability respondent has found no assets of stanko and has received no response from stanko about his transferee_liability opinion a transferee_liability respondent contends that petitioner is liable as a successor transferee ie a transferee of a transferee for the income_tax and additions to tax owed by stanko packing petitioner disagrees the commissioner may collect unpaid income taxes of a transferor of assets from a transferee or a successor transferee of those assets sec_6901 c 357_us_39 104_tc_486 state law generally determines the extent of the transferee's liability commissioner v stern supra pincite 93_tc_475 affd without published opinion 933_f2d_1014 9th cir therefore we apply nebraska law in deciding whether petitioner is liable as a transferee under sec_6901 the commissioner bears the burden of proving that the taxpayer is liable as a transferee under state law or in equity sec_6902 rule d gumm v commissioner supra pincite- petitioner bears the burden of proving that the transferor is not liable for the tax and additions to tax sec_6902 b res_judicata we first decide whether petitioner is precluded by res_judicata from contesting that stanko packing’s income_tax deficiency and additions to tax are other than as decided in stanko v commissioner tcmemo_1993_513 and that stanko is liable as a transferee of stanko packing for its income_tax deficiency and additions to tax for its tax_year ending date the doctrine_of res_judicata prevents parties from relitigating the same claims or issues 29_f3d_433 8th cir revg 100_tc_252 affg in part and revg in part tcmemo_1992_ 104_tc_221 res_judicata applies to tax cases 345_us_502 333_us_591 res_judicata applies if the issue contested in both proceedings is identical the parties to the later proceeding are the same as or are in privity with the parties to the earlier proceeding and the earlier proceeding resulted in a final judgment on the merits 463_us_110 baptiste v commissioner supra the issues contested in stanko v commissioner and in this case are identical for res_judicata to apply an issue contested in stanko v commissioner supra and the instant case must be identical the issue in the earlier tax_court case was whether stanko was liable as a transferee of assets of stanko packing for the income_tax and additions to tax of stanko packing and if so the amount of that liability petitioner does not dispute that stanko was a transferee of stanko packing respondent contends that res_judicata establishes that stanko was a transferee of stanko packing and the amount of stanko packing’s liability for income_tax additions to tax and interest issues contested and decided in stanko v commissioner supra are identical to issues in this case this meets the first requirement for res_judicata to apply the parties in the instant case are the same as or in privity with the parties in stanko v commissioner for res_judicata to apply the parties to the later proceeding must be the same as or in privity with the parties to the earlier proceeding commissioner v sunnen supra pincite respondent was a party in stanko v commissioner supra and in the instant case petitioner does not dispute that she is in privity with stanko this meets the second requirement for res_judicata to apply the decision in stanko v commissioner tcmemo_1993_513 was a final judgment on the merits for res_judicata to apply the earlier proceeding in stanko v commissioner supra must have resulted in a final judgment on the merits this court entered a default judgment against stanko in that case petitioner does not dispute that stanko's tax_court case is final however petitioner argues that res_judicata does not apply since stanko v commissioner supra was decided by default we disagree a default judgment is a judgment on the merits for purposes of res_judicata 329_us_545 a judgment of a court having jurisdiction of the parties and of the subject matter operates as res_judicata in the absence of fraud or collusion even if obtained upon a default 611_f2d_703 8th cir 458_f2d_431 5th cir 62_tc_359 res_judicata applies to tax_court cases resolved through default judgments shaheen v commissioner supra this meets the third requirement for res_judicata to apply thus we hold that res_judicata bars petitioner from disputing that stanko is liable as a transferee of assets of stanko packing for its income_tax deficiency and additions to tax as decided in stanko v commissioner supra the parties have stipulated adjustments to stanko packing's income and deductions for its tax_year that ended on date we believe that for purposes of determining petitioner's liability as a transferee in this case stanko packing's iability for tax and additions to tax should be computed based on that stipulation c whether petitioner is liable as a successor transferee of stanko packing fraudulent_conveyances under nebraska law respondent claims that the transfer of the packerland note to petitioner is void as to respondent an existing creditor under sections and of the revised statutes of nebraska neb rev stat secs reissue as in effect at the time of the transfer respondent argues that petitioner is a successor transferee because she received property from rudy stanko without consideration who received property from stanko packing without consideration and stanko packing was left without assets to pay its income_tax_liability sec_6901 at the end of the trial petitioner requested an opportunity to submit additional evidence at a later date the court granted petitioner's request the parties later agreed that no further trial was necessary sec_6901 provides sec_6901 definition of transferee --as used in this section the term transferee includes donee heir legatee devisee and distributee and with respect to estate_taxes also includes any person who under sec_6324 is personally liable for any part of such tax petitioner disputes that stanko transferred the note to her for less than fair consideration or with the intent to hinder delay or defraud creditors the nebraska uniform fraudulent conveyance act as in effect during all times relevant here neb rev stat secs reissue allows a court to void a this statute has since been replaced the statute governing substantive matters in effect at the time of the transfer governs not statutes enacted later schall v anderson's implement inc n w 2d neb secs and of the revised statutes of nebraska neb rev stat secs and reissue as in effect at the time of the transfer provide sec insolvency how determined a person is insolvent when the present fair salable value of his or her assets is less than the amount that will be required to pay his or her probable liability on his or her existing debts as they become absolute and matured sec fair consideration when given fair consideration is given for property or obligation a when in exchange for such property or obligation as a fair equivalent therefor and in good_faith property is conveyed or an antecedent debt is satisfied or b when such property or obligation is received in good_faith to secure a present advance or antecedent debt in amount not disproportionately small as compared with the value of the property or obligation obtained sec conveyance by insolvent fraudulent continued debtor's transfer of property if the transfer was made without fair consideration and left the debtor insolvent ie without enough property to pay his or her debts or it was actually intended as distinguished from intent presumed in law to hinder delay or defraud any creditor we need not decide whether stanko's transfer of the packerland note to petitioner left stanko insolvent because respondent has proven that stanko actually intended to hinder delay or defraud creditors and thus made a fraudulent conveyance under section of the revised statutes of nebraska was the transfer made for fair consideration for purposes of section of the revised statutes of nebraska transfers between spouses are presumed to be fraudulent as to existing creditors brown v borland n w 2d neb decided under neb rev stat sec reissue continued every conveyance made and every obligation incurred by a person who is or who will be thereby rendered insolvent is fraudulent as to creditors without regard to his or her actual intent if the conveyance is made or the obligation is incurred without a fair consideration sec conveyances made with intent to defraud every conveyance made and every obligation incurred with actual intent as distinguished from intent presumed in law to hinder delay or defraud either present or future creditors is fraudulent as to both present and future creditors gifford-hill co v stoller n w 2d neb decided under neb rev stat sec reissue since repealed and replaced by the uniform fraudulent_conveyances act neb rev stat secs reissue the party defending the transfer bears the burden of proving that an interspousal transfer was made for fair consideration brown v borland supra pincite to rebut this presumption petitioner must show that she paid fair consideration for the packerland note or that stanko's intent in making the transfer was not fraudulent see 610_fsupp_386 d neb decided under neb rev stat sec reissue gifford-hill co v stoller supra as discussed next and at par c-3 petitioner has shown neither petitioner argues that she gave consideration for the note because a she was entitled to a one-half marital interest in stanko packing's assets b she accepted the note in satisfaction of her right to a division of the other marital 5under nebraska's predecessor fraudulent_conveyances statute neb rev stat sec a conveyance made with intent to defraud creditors was void badges_of_fraud and presumptions were developed through case law sec of the revised statutes of nebraska neb rev stat sec reissue preserved the distinction between intent presumed at law and intent to defraud thus the rules on badges_of_fraud and their presumptions are still in effect under the uniform act brown v borland n w 2d neb assets alimony and child_support and c she agreed to assume stanko's tax_liability on the income from the note we disagree first petitioner did not own any stanko packing stock and has not proven that she was entitled to a one- half marital interest in its assets petitioner's reliance on thiltges v thiltges n w 2d neb for the proposition that she was entitled to a one-half marital interest in the stanko packing assets upon dissolution of her marriage is misplaced in thiltges the supreme court of nebraska stated that the division of property is not subject_to a precise mathematical formula that the general_rule is to award a spouse one-third to one-half of the marital estate and that the ultimate test in making a division of marital property is fairness and reasonableness as established by the facts of each case id pincite thus petitioner has not shown that she was entitled to a one-half marital interest in the stanko packing assets second petitioner testified that stanko transferred the note to her because he thought it was fair to give her something because she was his wife and she had supported him during his criminal trial we think a more likely explanation for the transfer days after his criminal conviction is that stanko wanted to keep the property in petitioner's hands and away from his creditors third petitioner's payment of tax_liabilities arising from the income from the note is not consideration for the note any_tax liability on the income from the note was petitioner's since she received the income from the note finally petitioner testified that she did not ask for alimony or temporary support because she had the packerland note and claims that she waived future alimony maintenance or child_support when she received the note from stanko even if she did a waiver would not have been consideration for the packerland note see brown v borland supra pincite petitioner and stanko's divorce proceeding had not yet begun when stanko transferred the note to petitioner stanko filed for divorce in date nearly a year after he transferred the note to her petitioner has not shown that she would have been awarded alimony or maintenance in her divorce from stanko repayment of an antecedent debt that is a debt existing at the time of the transfer can be fair consideration for transferred property for purposes of sections and of the revised statutes of nebraska see schall v anderson's implement inc n w 2d neb however liability for alimony or child_support that may arise in the future is not an antecedent debt for purposes of sections and of the revised statutes of nebraska neb rev stat secs reissue see brown v borland supra pincite we hold that petitioner did not give fair consideration for the note was the transfer made with actual intent to hinder delay or defraud creditors under nebraska law a transfer is fraudulent if the transferor had actual intent as distinguished from intent presumed in law to defraud creditors neb rev stat sec reissue thus respondent must prove a that the transferee received property of the transferor and b that the transferor made the transfer with actual intent as distinguished from intent presumed in law to hinder delay or defraud present or future creditors neb rev stat sec petitioner contends that stanko did not transfer the packerland note to her with the intent to defraud his creditors we disagree nebraska law generally recognizes the following badges_of_fraud for purposes of establishing a fraudulent conveyance the transfer was for less than fair consideration the transfer was of the transferor's entire estate the transfer was made to the transferor's spouse or other family_member the transfer was made while there was pending or threatened litigation against the transferor the transfer was made secretly or hurriedly the transfer was made while the transferor was insolvent or greatly in debt the transfer was a departure from the transferor's usual method of doing business and the transferor retained possession of and or benefits in the transferred property gifford-hill co v stoller n w 2d neb first natl bank v first cadco corp n w 2d neb decided under neb rev stat sec reissue farmers state bank v dierks n w neb decided under neb rev stat sec reissue many of those badges_of_fraud are present here stanko had a significant amount of tax_liabilities and pending claims against him when he transferred the note to petitioner three days after stanko's criminal conviction stanko packing distributed substantially_all of its remaining assets to stanko leaving it insolvent two days later stanko transferred the packerland note to petitioner for no consideration the transfer was between husband and wife and was made without consideration and as part of a series of transfers that greatly reduced stanko's estate the transfer was made just before the district_court for colorado imposed criminal penalties and while the giove lawsuit was pending against stanko stanko filed an affidavit in date stating that he was insolvent we agree with petitioner that stanko's affidavit does not necessarily show that he was insolvent however it does stanko had the following claims pending against him when he transferred the note to petitioner fines relating to his criminal conviction by the district_court for colorado later adjudged to be dollar_figure claims made in the giove lawsuit later adjudged to be dollar_figure stanko packing's tax_liability later adjudged to be dollar_figure and stanko's and tax_liability later adjudged to be dollar_figure show that he may have been hiding assets in an attempt to hinder or delay his creditors the district_court for nebraska found that later transfers from stanko to petitioner were fraudulent giove v stanko no cv89-l-236 d neb date affd 977_f2d_413 8th cir this indicates that stanko's transfer of the packerland note to petitioner was part of a pattern of transferring assets and depleting his estate in an attempt to hinder delay or defraud his creditors evidence of prior or subsequent acts is relevant to prove intent or state of mind where they appear to be part of a pattern 768_f2d_586 4th cir 681_f2d_214 4th cir we conclude that stanko transferred the packerland note to petitioner with the actual intent to delay defraud or hinder his creditors accordingly we hold that stanko's transfer of the packerland note to petitioner was a fraudulent conveyance under section of the revised statutes of nebraska neb rev stat sec reissue 7respondent also contends that petitioner is collaterally estopped by giove v stanko no cv89-l-236 d neb date affd 977_f2d_413 8th cir from denying that stanko's transfer of the packerland note to petitioner was fraudulent as to his then-existing and future creditors based on our holding that stanko's transfer of the note to petitioner was a fraudulent conveyance under nebraska law we need not reach this issue d the value of the packerland note respondent must prove the value of the assets transferred 88_tc_590 28_bta_582 the face value of the packerland note was dollar_figure million respondent's expert kerry packard estimated that the fair_market_value of the packerland note using the willing buyer willing seller test was dollar_figure on date the date stanko transferred it to petitioner in making this estimate he considered the risk of nonpayment the fact that the note was secured_by real_estate and equipment packerland bought from stanko packing and the fact that packerland could easily pay its short-term obligations and had good creditworthiness on date petitioner offered no expert testimony concerning the value of the packerland note petitioner points out that on date the due_date for stanko packing's return for its tax_year ending on date she had received only dollar_figure dollar_figure on july the parties dispute whether and to what extent petitioner is liable for interest if stanko packing's tax additions to tax and interest exceed the value of the packerland note we need not decide this issue unless the rule_155_computations show that the deficiency additions to tax and interest exceed the value of the packerland note although the district_court found that stanko transferred the packerland note to petitioner on date the record shows that stanko actually transferred the note to petitioner on date the difference is in any event immaterial and two payments of dollar_figure in august and date she contends that the value of the note did not exceed that amount petitioner argues that a promissory note represents only the right to receive future payments and thus the note itself has no value she contends that the value of the note equaled the amount of payments she had received we disagree packard reasonably concluded that the value of the note exceeded the amount of payments petitioner had received in packard conservatively evaluated packerland's debt rating which he used to discount the payments on the note to present_value he viewed the risk of nonpayment on the note as slight because the note was secured_by real_property and equipment worth more than dollar_figure million thus we accept his conclusion that the note was worth dollar_figure on date subsequent events corroborate packard’s estimate petitioner received full payment on the note dollar_figure in packerland offered to discount the note by dollar_figure in but petitioner declined subsequent events may be used to corroborate an appraisal that is based on facts known on the valuation_date see estate of 748_f2d_1109 6th cir revg tcmemo_1982_440 to reflect the foregoing decision will be entered under rule
